Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Sept. 13, 2021 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes et al (US 2016/0279707) in view of Yamazaki (US Patent No. 10,328,633).
Regarding claim 1, Mattes teaches, as illustrated in Fig. 1, a device for printing a three-dimensional object (i.e. the laser printing system 100 comprises two laser arrays 110 with semiconductor lasers 115 and an optical element 170 ([0083], lines 2-3)). The device includes at least one material application unit to deposit at least one material for each voxel of the three-dimensional object (i.e. referring to Fig. 11, the 3D-laser printing system includes a process chamber 300 with a support 400 for carrying building material and a three-dimensional article 500 to be built thereon, [0100]; For one of ordinary skilled in the art, it is understandable that it will include to deposit at least one material for each voxel of the three-dimensional object). 

In general, Mattes discloses that, the optical element is adapted to image laser light emitted by the laser arrays, such that laser light of semiconductor lasers of one laser array is imaged to one pixel (or voxel) in a working plane of the laser printing system ([0005], lines 1-5 from bottom).
As illustrated in Fig. 11, Mattes discloses the control system 800 (for example, a processor involved) independently control each laser in the laser array (i.e. the illumination unit is controlled by the system 800 ([0107])).
The device includes a processor to control a deposition of the one material for the voxel via the one material application unit (i.e. the 3D-laser printing system further includes a control system 800 (i.e. a processor involved) for controlling various functions of the 3D-printing system. A recoating device (i.e. the one material application unit) may be provided to apply 
However, Mattes does not explicitly disclose that, the processor is configured to receive a vector corresponding to one particular voxel, the vector including parameters (for example, properties) for forming the corresponding voxel. 
In the same field of endeavor, solid object shaping apparatus and control method, Yamazaki discloses that, as illustrated in Fig. 1, the host computer 9 includes a CPU (not illustrated) which controls operations of respective portions of the host computer; …; and a designation data generation portion 93 which generates the data generation process of generating the designation data SD on the basis of the model data Dat (col. 6, lines 45-57). 
Further, Yamazaki discloses that, as illustrated in Fig. 14, the designation data generation portion 93 specifies a horizontal region RA, a side face region RB, and a tilt face region RC from a voxel assembly on the basis of the model data Dat and the voxel data (VD (S300) (col. 22, lines 16-21). For one of ordinary skilled in the art, it is understandable that the model data Dat and 
Thus, Yamazaki discloses that, the processor is programmed to parse the values of a vector to determine parameters for forming the corresponding voxel (via generating data in embedded program) and receive the vector corresponding to one particular voxel and the vector includes parameters (i.e. the model data Dat and the voxel data (i.e. those parameters) comprise a vector for each voxel) for forming the corresponding voxel and curing the corresponding voxel.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the teachings of Yamazaki to provide that the processor is to parse a vector and receive a vector corresponding to one particular voxel, the vector including parameters for forming the corresponding voxel and curing the corresponding voxel. Doing so would be possible to provide a technique of reproducing an accurate color of a solid object when a solid shaping apparatus shapes the solid object (col. 1, lines 18-47).        
Regarding claims 2-4, Mattes does not explicitly disclose the vector to the voxel. Yamazaki discloses that, as illustrated in Fig. 14, the designation data generation portion 93 specifies a horizontal region RA, a side face region RB, and a tilt face region RC from a voxel assembly on the basis of the model data Dat and the voxel data (VD (S300) (col. 22, lines 16-21). Thus, Yamazaki discloses that, the processor receives a vector corresponding to one particular voxel and the vector includes parameters (i.e. the model data Dat and the voxel data (i.e. those 
Yamazaki explains the control portion 6 and the designation data generation portion 93 function as a system controller 101 which controls an operation of each portion of the solid object shaping system 100 (col. 11, lines 36-39). The curing unit 61 is a constituent element which cures ink ejected on the shaping platform 45, and may be, for example, a light source which irradiates ultraviolet curable ink with ultraviolet rays (wavelength related to claim 3), or a heater which heats resin ink (col. 11, lines 40-43). For one of ordinary skilled in the art, it is understandable that there is a curing time (or duration) for ultraviolet irradiating on ultraviolet curable ink (related to claim 4). Thus, Yamazaki discloses that, in the device the vectors (generated in the designation data generation portion 93) specifies an intensity of the electromagnetic energy to apply to the voxel corresponding to the vector. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the teachings of Yamazaki to provide that the vectors (generated in the designation data generation portion 93) specifies an intensity of the electromagnetic energy to apply to the voxel corresponding to the vector. Doing so would be possible to provide a technique of reproducing an accurate color of a solid object when a solid shaping apparatus shapes the solid object, as recognized by Yamazaki (col. 1, lines 18-47).   
Regarding claim 5, Mattes teaches the device having the disposing devices for building materials. However, Mattes does not specifically disclose the one material application unit includes an inkjet print head providing multiple materials. Yamazaki discloses that, as illustrated 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the teachings of Yamazaki to provide that the one material application unit includes an inkjet print head. Doing so would be possible to provide a technique of reproducing an accurate color of a solid object when a solid shaping apparatus shapes the solid object, as recognized by Yamazaki (col. 1, lines 18-47).
Regarding claim 6, Mattes discloses that, the 3D-laser printing system further includes a control system 800 (i.e. a processor involved) for controlling various functions of the 3D-printing system. The individual VCSELs of a laser array may be grouped in sub-groups (i.e. either first vertical surface emitting laser or the second vertical surface emitting laser) with respect to their addressability by control signals. A sub-group may include two VCSELs ([0116]). The energy provided by the overlapping VCSELs or arrays can be selected depending on the type of building material. Influencing factors may be the heat conductivity of the powder bed, the heat 
However, Mattes does not explicitly disclose that, the processor is to receive a vector corresponding to one particular voxel, the vector including parameters for forming the corresponding voxel. Yamazaki discloses that, as illustrated in Fig. 14, the designation data generation portion 93 specifies a horizontal region RA, a side face region RB, and a tilt face region RC from a voxel assembly on the basis of the model data Dat and the voxel data (VD (S300) (col. 22, lines 16-21).  
Thus, Yamazaki discloses that, the processor receives a vector corresponding to one particular voxel and the vector includes parameters (i.e. the model data Dat and the voxel data (i.e. those parameters) comprise a vector for each voxel) for forming the corresponding voxel and curing the corresponding voxel.
Thus, Yamazaki discloses that, the processor receives a vector corresponding to one particular voxel and the vector includes parameters for forming the corresponding voxel and curing the corresponding voxel. It would have been prima facie obvious to one of ordinary skill 
Regarding claim 7, Mattes teaches that, in the device the building material may also be a pastelike material including a powder and an amount of liquid ([0104]). The device includes a processor to control a deposition of the one material for the voxel via the one material application unit (i.e. the 3D-laser printing system further includes a control system 800 (i.e. a processor involved) for controlling various functions of the 3D-printing system. A recoating device (i.e. the one material application unit) may be provided to apply layers of building material onto the building platform 450 or the support 400 or the movable base of a removable frame ([0103])) and to control an application of electromagnetic energy to the voxel via one of the first vertical cavity surface emitting laser or the second vertical cavity surface emitting laser to alter one property of the one material (i.e. the individual VCSELs of a laser array may be grouped in sub-groups (i.e. either first vertical surface emitting laser or the second vertical surface emitting laser) with respect to their addressability by control signals. A sub-group may include two VCSELs ([0116]). The energy provided by the overlapping VCSELs or arrays can be selected depending on the type of building material. Influencing factors may be the heat conductivity of the powder bed, the heat conductivity of the melt or the sintered mass, the particle size, etc. ([0119], lines 1-5 from bottom)).  

Regarding claim 8, Mattes discloses that, the device includes a processor to select a wavelength, a duration, and an intensity of the electromagnetic energy to apply to the voxel via the at least one of the first vertical cavity surface emitting laser or the second vertical cavity surface emitting laser, to alter the at least one property of the at least one material (i.e. the individual VCSELs of a laser array may be grouped in sub-groups (i.e. either first vertical surface emitting laser or the second vertical surface emitting laser) with respect to their addressability by control signals (e.g. selecting a wavelength, a duration, and an intensity of the electromagnetic energy). A sub-group may include two VCSELs. At least two sub-groups of VCSEL of one laser array may be individually addressable such that an output power, i.e. an intensity, of the laser array 110 is controllable by switching off one or more sub-groups of VCSEL ([0116]). The energy provided by the overlapping VCSELs or arrays can be selected depending on the type of building material. Influencing factors may be the heat conductivity of 
  However, Mattes does not explicitly disclose that, the processor is to receive a vector corresponding to one particular voxel, the vector including parameters for forming the corresponding voxel. Yamazaki discloses that, as illustrated in Fig. 14, the designation data generation portion 93 specifies a horizontal region RA, a side face region RB, and a tilt face region RC from a voxel assembly on the basis of the model data Dat and the voxel data (VD (S300) (col. 22, lines 16-21).  
Thus, Yamazaki discloses that, the processor receives a vector corresponding to one particular voxel and the vector includes parameters (i.e. the model data Dat and the voxel data (i.e. those parameters) comprise a vector for each voxel) for forming the corresponding voxel and curing the corresponding voxel.
Yamazaki discloses that, in step S300 (see Fig. 14), the designation data portion 93 may specify the horizontal region RA, the side face region RB, and the tilt face region RC according to any methods. For example, the designation data generation portion 93 may specify the horizontal region RA, the side face region RB, and the tilt face region on the basis of a normal vector of the outer surface SF of the model indicated by the model data Dat (col. 23, lines 42-49). Thus, Yamazaki discloses that, the processor receives a vector corresponding to one particular voxel and the vector includes parameters for forming the corresponding voxel and curing the corresponding voxel. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the 
Regarding claim 16, Matts discloses that, in the device for a voxel that is adjacent to the one particular voxel, the processor is further to account for an effect on the adjacent voxel of the electromagnetic energy to be applied to the particular voxel when the processor is implanting processing parameters for the adjacent voxel (i.e. a single laser array may be imaged to one pixel in the working plane. The pixels may be adjacent to each other such that a part of the emitted optical power of one laser array overlaps with the optical power emitted by another laser array ([0011], lines 3-7); it is understandable that the 3D-laser printing system further includes a control system 800 (i.e. a processor involved) for controlling various functions of the 3D-printing system (including implementing processing parameters for the adjacent voxel ([0103])). 
Regarding claim 17, Mattes does not explicitly disclose the vector to the voxel. Yamazaki discloses that, as illustrated in Fig. 14, the designation data generation portion 93 specifies a horizontal region RA, a side face region RB, and a tilt face region RC from a voxel assembly on the basis of the model data Dat and the voxel data (VD (S300) (col. 22, lines 16-21).  
Thus, Yamazaki discloses that, the processor is programmed to parse the vector by translating values from the vector that specify one or more desired properties of the object into parameters for forming the corresponding voxel (via generating data in embedded program) or 
Further, Yamazaki discloses that, in step S300 (see Fig. 14), the designation data portion 93 may specify the horizontal region RA, the side face region RB, and the tilt face region RC according to any methods. For example, the designation data generation portion 93 may specify the horizontal region RA, the side face region RB, and the tilt face region on the basis of a normal vector of the outer surface SF of the model indicated by the model data Dat (col. 23, lines 42-49). Yamazaki discloses that, here, the model data Dat is data indicating a shape and a color of a model which represents the solid object Obj (by desired properties) which is to be shaped by the solid object shaping apparatus 1, and designates a shape and a color of the solid object Obj (col. 6, lines 58-61). Yamazaki discloses that, the light having a wavelength included in a wavelength region (roughly, 400 nm to 700 nm) of visible light is applied to the white ink (col. 12, lines 4-6). Thus, Yamazaki discloses that, in the device the vector specifies all of: a color for the particular corresponding voxel, intensity and wavelength of electromagnetic radiation to be applied to the particular corresponding voxel, and a variable for a material deposited in the particular corresponding voxel. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the teachings of Yamazaki to provide that the processor is to parse a vector during the process to generate data and receive a vector corresponding to one particular voxel, the vector including parameters (such as color for the voxel, intensity and wavelength of electromagnetic radiation to be applied to the voxel or any desired properties needed to build a 3D object) for forming .  
Claims 9, 11-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes et al (US 2016/0279707).
Regarding claim 9, Mattes teaches a method of printing a three-dimensional object. The method includes receiving, by a printing device, instructions for printing the three-dimensional object, the instructions including at least one material for a voxel of the three-dimensional object, and at least a first intensity of electromagnetic energy of at least a first wavelength to apply to the voxel and depositing, by the printing device, the at least one material for the voxel via at least one material application unit (i.e. the 3D-laser printing system further includes a control system 800 for controlling various functions of the 3D-printing system. A recoating device (i.e. the one material application unit) may be provided to apply layers of building material onto the building platform 450 or the support 400 or the movable base of a removable frame. ([0103]); the building material preferably is a powder material that is configured to transform under the influence of the laser light emitted by the laser light sources into a coherent mass. ([0104]); For one of ordinary skilled in the art, it is understandable that it will include to deposit at least one material for a voxel of the three-dimensional object). 
Mattes teaches that the method includes using the received instructions, for each voxel of the object individually and independently (i.e. such that laser light of semiconductor lasers of one laser array is imaged to one pixel in the working plane of the laser printing system ([ABSTRACT]); For one of ordinary skilled in the art it is obvious that after laser light penetrating , by the printing device, the electromagnetic energy of the at least first intensity and of the at least first wavelength to the at least one material for the voxel via at least a first vertical cavity surface emitting laser of a plurality of vertical cavity surface emitting lasers to alter at least one property of the at least one material for the voxel, wherein the plurality of vertical cavity surface emitting lasers includes at least a second vertical cavity surface emitting laser to emit electromagnetic energy at a second wavelength (i.e. the individual VCSELs of a laser array may be grouped in sub-groups (i.e. either first vertical surface emitting laser or the second vertical surface emitting laser) with respect to their addressability by control signals (e.g. selecting a wavelength, a duration, and an intensity of the electromagnetic energy). A sub-group may include two VCSELs. At least two sub-groups of VCSEL of one laser array may be individually addressable such that an output power, i.e. an intensity, of the laser array 110 is controllable by switching off one or more sub-groups of VCSEL ([0116]). The energy provided by the overlapping VCSELs or arrays can be selected depending on the type of building material. Influencing factors may be the heat conductivity of the powder bed, the heat conductivity of the melt or the sintered mass, the particle size, etc. ([0119], lines 1-5 from bottom)). 
Regarding claim 11, Mattes discloses that, in the method the one property of the building material includes a visual property or a material property (i.e. Influencing factors may be the heat conductivity of the powder bed, the heat conductivity of the melt or the sintered mass, the particle size, etc. ([0119], lines 1-5 from bottom)). 
	Regarding claim 12, Mattes discloses that, in the method the electromagnetic energy of the at least first intensity and of the first wavelength is applied by the processor to the at least 
Regarding claim 18, Matts discloses that, the method further comprises, when using the received instructions, accounting for an effect on an adjacent voxel of the electromagnetic energy to be applied to the voxel when setting processing parameters for the adjacent voxel (i.e. a single laser array may be imaged to one pixel in the working plane. The pixels may be 
Regarding claims 19 and 20.   
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mattes et al (US 2016/0279707) as applied to claim 9 above, further in view of Yamazaki (US Patent No. 10,328,633). 
Regarding claim 10, Mattes teaches that, in the device the building material may also be a pastelike material including a powder and an amount of liquid ([0104]). However, Mattes does not disclose a plurality of storage units storing a plurality of materials. Yamazaki discloses that, as illustrated in Figs. 1 and 4, six ink cartridges 48 which store ink; a carriage 41 in which the headunit 3 and the ink cartridge 48 are mounted (col. 11, lines 22-23). Thus, Yamazaki discloses that in the device at least the one material application unit includes an inkjet print head. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the teachings of Yamazaki to provide that the one material application unit includes an inkjet print head. Doing so would be possible to provide a technique of reproducing an accurate color of a solid object when a solid shaping apparatus shapes the solid object (col. 1, lines 18-47).
Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US Patent No. 10,328,633) in view of Mattes.
Regarding claim 13, Yamazaki discloses, as illustrated in Figs. 1 and 4, the storage portion 60 includes an electrically erasable programmable read-only memory (EEPROM) which is a kind of nonvolatile memory storing the designation data SD (including at least a first voxel in a first region and a second voxel in a second region of the three-dimensional object) supplied from the host computer 9; a random access memory (RAM) which temperorially stores data 
However, Yamazaki does not specifically to disclose the energy source from vertical cavity surface emitting lasers. Mattes discloses that the memory causes the processor to calculate an intensity and a wavelength of electromagnetic energy to apply to the first voxel via a plurality of vertical cavity surface emitting lasers of a printing device based upon the one property of the first region and based upon one material for the first voxel (i.e. As depicted in Fig. 17a, the integrated intensity profile 600 of a laser array with a substantially hexagonal shape as shown in Fig. 15, has rounded edges and is similar to a Gaussian intensity distribution ([0114]). The individual VCSELs of a laser array may be grouped in sub-groups (either the first vertical surface emitting laser or the second vertical surface emitting laser) with respect to their addressability by control signals. A sub-group may include two VCSELs. At least two-sub-groups of VCSEL of one laser array may be individually addressable such that an output power, i.e. an intensity, of the laser array 110 is controllable by switching off one or more sub-groups of VCSEL ([0116]). 
	Further, Mattes discloses that the memory causes the processor to generate instructions for rendering the three-dimensional object, the instructions including the intensity and the wavelength of electromagnetic energy to apply to the first voxel and the intensity and the wavelength of electromagnetic energy to apply to the second voxel (i.e. the 3D-printing system described above is operated as follows. Layers of the building material are successively deposited onto the support 400 or the building platform 450 or a previously illuminated layer such that the new layer of building material forms the working plane 180. Then, the 
   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki to incorporate the teachings of Mattes to have the electromagnetic energy source from vertical cavity surface emitting lasers. Doing so would be possible to have more options to provide energy sources for manufacturing the three-dimensional object.
Regarding claim 14, Yamazaki discloses that, in the non-transitory computer-readable medium the one material for the first voxel is different from the one material for the second voxel (i.e. The support is preferably made of a material which is easily removed after the solid object Obj is shaped, for example, water-soluble ink, or ink having a melting point lower than that of ink used to shape the solid object Obj (col. 11, lines 5-9).
Regarding claim 15, Yamazaki discloses the solid object shaping apparatus 1 performs a shaping process of ejecting ink, forming a layer-like shaping body LY with a predetermined thickness ΔZ (i.e. ΔZ can be considered as a distance between a center of the first voxel and a center of an adjacent voxel of the three-dimensional object) by using dots formed by the ejected ink, and shaping a solid object Obj by laminating the shaping body LY. 
Yamazaki teaches the distance between two adjacent voxels but does not specifically teach how much the range of the distance will be. Majorly based on how much the resolution needed to build the three-dimensional object, Yamazaki realizes that a distance between a 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (a distance between a center of the first voxel and a center of an adjacent voxel of the three-dimensional object is less than 20 microns) as a result of routine optimization of the result effective variable for forming 3D object in an effort to improve quality of the product and reduce time consumption for producing the 3D object.
Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered. 
Regarding arguments in claim 1 that Mattes does not teach the idea of providing individual and possibly different parameters for forming each voxel, it is not persuasive. Mattes discloses that, the optical element is adapted to image laser light emitted by the laser arrays, such that laser light of semiconductor lasers of one laser array is imaged to one pixel (or voxel) in a working plane of the laser printing system ([0005], lines 1-5 from bottom). Here, one pixel is one individual element for Mattes to disclose for building a 3D object in the 3D printing process.
Regarding arguments in claim 1 that the rejection does not approach a prima facie case of unpatentability for claim 1 based on the teachings of Mattes et al and Yamazaki, it is not persuasive.   
Yamazaki discloses that, as illustrated in Fig. 1, the host computer 9 includes a CPU (not illustrated) which controls operations of respective portions of the host computer; …; and a 
Further, Yamazaki discloses that, as illustrated in Fig. 14, the designation data generation portion 93 specifies a horizontal region RA, a side face region RB, and a tilt face region RC from a voxel assembly on the basis of the model data Dat and the voxel data (VD (S300) (col. 22, lines 16-21). For one of ordinary skilled in the art, it is understandable that the model data Dat and voxel data will include every information (for example, locations, material properties and energy required) needed to build a 3D object voxel by voxel. 
Simply speaking, the model data Dat and the voxel data related a voxel assembly in the teachings of Yamazaki include all vectors needed to build a 3D object one voxel by one voxel or one pixel by one pixel in a basis of layer by layer.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the teachings of Yamazaki to provide that the processor is to parse a vector and receive a vector corresponding to one particular voxel, the vector including parameters for forming the corresponding voxel and curing the corresponding voxel. Doing so would be possible to provide a technique of reproducing an accurate color of a solid object when a solid shaping apparatus shapes the solid object (col. 1, lines 18-47).        
Regarding arguments in claim 6 that Mattes and Yamazaki do not disclose using parameters from a vector specific to a particular voxel to apply multiple wavelengths to that corresponding voxel, it is not persuasive.

However, Mattes does not explicitly disclose that, the processor is to receive a vector corresponding to one particular voxel, the vector including parameters for forming the corresponding voxel. Yamazaki discloses that, as illustrated in Fig. 14, the designation data generation portion 93 specifies a horizontal region RA, a side face region RB, and a tilt face region RC from a voxel assembly on the basis of the model data Dat and the voxel data (VD (S300) (col. 22, lines 16-21).  

Both Mattes and Yamazaki discloses a 3D printing process via pixel by pixel or voxel by voxel in a basis of layer by layer. All information generated and transmitted via a controller such as a processor in the teachings of both Mattes and Yamazaki are included in a format of vectors. 
Regarding arguments in claim 8 that Mattes and Yamazaki fail to disclose the claimed vector that specifies for the processor a wavelength, a duration, and an intensity of the electromagnetic energy to apply to a particular corresponding voxel, it is not persuasive. Similarly to the claim 6, both Mattes and Yamazaki discloses a 3D printing process via pixel by pixel or voxel by voxel in a basis of layer by layer. All information generated and transmitted via a controller such as a processor in the teachings of both Mattes and Yamazaki are included in a format of vectors. For each pixel or voxel during the printing process of a 3D object, energy from laser beam or arrays includes a wavelength, a duration, and an intensity to apply to each pixel or voxel.
Regarding arguments in claims 16 and 18 that Mattes and Yamazaki fail to disclose that, for a voxel that is adjacent to the one particular voxel, the processor is further to account for an effect on the adjacent voxel of the electromagnetic energy to be applied to the one particular voxel, it is not persuasive. Similarly to the claim 6, both Mattes and Yamazaki discloses a 3D printing process via pixel by pixel or voxel by voxel in a basis of layer by layer. Each pixel or 
Regarding arguments in claim 17 that both Mattes and Yamazaki fail to disclose that, the processor is programmed to parse the vector by translating values from the vector that specify one or more desired properties of the object into parameters for forming the corresponding voxel (via generating data) or by selecting a relevant portion of the vector to forward to the material application unit or VSCEL array, it is not persuasive. 
Yamazaki discloses that, as illustrated in Fig. 14, the designation data generation portion 93 specifies a horizontal region RA, a side face region RB, and a tilt face region RC from a voxel assembly on the basis of the model data Dat and the voxel data (VD (S300) (col. 22, lines 16-21).  
Thus, Yamazaki discloses that, the processor is programmed to parse the vector by translating values from the vector that specify one or more desired properties of the object into parameters for forming the corresponding voxel (via generating data) or by selecting a relevant portion of the vector to forward to the material application unit or VSCEL array.
	Regarding arguments in claim 9 that Mattes does not disclose the method receiving instructions for printing 3d object and using the instructions to apply energy (electromagnetic) to each voxel, it is not persuasive. As illustrated in Fig. 11, Mattes disclose a control system connected with the illumination 700 to apply laser energy to the building 3d object 500. 6, both Mattes and Yamazaki discloses a 3D printing process via pixel by pixel or voxel by voxel in a basis of layer by layer.
 	Regarding arguments in claim 13 that both Mattes and Yamazaki fail to disclose consideration of the material of a first voxel in calculating energy to apply to that voxel, it is not persuasive.  
Mattes discloses that, the 3D-printing system described above is operated as follows. Layers of the building material are successively deposited onto the support 400 or the building platform 450 or a previously illuminated layer such that the new layer of building material forms the working plane 180. Then, the illumination unit 700 moves across the building area 480 in the direction of movement 250 and selectively illuminates the building material (either for the first voxel or the second voxel) in the working area 180 ([0121]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742